Citation Nr: 0126407	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for hemorrhoids, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1996.


This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein service connection for hemorrhoids was granted 
as of June 7, 2000, and assigned a noncompensable evaluation.  
In a September 2000 rating decision, the RO increased the 
rating assigned for this disability to 10 percent, again 
effective as of June 7, 2000.  The veteran indicated 
continued disagreement with the disability evaluation 
assigned for his disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The veteran's external hemorrhoids are manifested 
primarily by persistent bleeding.

3.  The 20 percent rating assigned herein, effective as of 
June 7, 2000, is the maximum schedular rating that can be 
assigned.

4.  The record does not reflect that the criteria for an 
extraschedular rating are appropriate.


CONCLUSION OF LAW

The criteria for a 20 percent, but no greater than 20 
percent, rating for hemorrhoids are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.114, 
Diagnostic Code 7336 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable here, the provisions of 
the regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for an increased rating for hemorrhoids, and that he has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
Board accordingly concludes that the RO has either complied 
with, or gone beyond, these provisions.  In addition, the RO 
has obtained all necessary examination of the veteran.

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue at hand, by 
means of rating decisions, a statement of the case, and a 
supplemental statements of the case.  The Board therefore 
finds that the RO has complied with both the duty to assist 
and the duty to notify provisions of the 

VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.

As indicated above, service connection for hemorrhoids was 
granted as of June 7, 2000; this is the date of VA receipt of 
the veteran's claim for benefits relating to this disability.  
A 10 percent rating was thereafter awarded, effective as of 
June 7, 2000.  The Board notes that this claim involves an 
appeal of the original assignment of a disability evaluation 
following an award of service connection.  In such instances, 
it is not the present level of disability that is of primary 
importance, but rather the entire period concerned must be 
considered so as to ensure that consideration is given to the 
possibility of staged ratings; that is, consideration of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
 
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered, so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating that accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

The severity of service-connected hemorrhoids is ascertained, 
for VA rating purposes, by the application of criteria set 
forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under 
these criteria, the 10 percent rating currently in effect 

contemplates the presence of large or thrombotic hemorrhoids 
that are irreducible, and which have excessive redundant 
tissue evidencing frequent recurrences.  A rating greater 
than 10 percent (in this case, a 20 percent rating), is 
appropriate for hemorrhoids that are manifested by persistent 
bleeding and secondary anemia, or by fissures.

After a review of the evidence, the Board concludes that the 
assignment of a 20 percent rating, effective for the period 
beginning on June 7, 2000, is appropriate.  While the medical 
evidence does not demonstrate the presence of either fissures 
or secondary anemia, it does show that the veteran's 
hemorrhoids have been manifested by persistent bleeding.  The 
report of a VA examination conducted in August 2000 shows 
that there were two external non-thrombosed hemorrhoids; 
there were no fissures, evidence of thrombosis, or active 
bleeding.  However, the report also shows that the veteran 
cited a protracted history of external hemorrhoids, with 
surgical reduction in 1991, but with recurrence of symptoms 
in the year prior to the examination, with at least weekly 
bleeding.  In addition, VA treatment records dated prior to 
June 2000 show that the veteran consistently reported the 
presence of anal bleeding.

Under the provisions of 38 C.F.R. § 4.7, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  In the instant case, the Board finds that this 
regulation is for application, and provides the basis for the 
assignment of a 20 percent rating.  While, as indicated 
above, the evidence does not reflect the presence of 
secondary anemia or fissures, it does demonstrate that the 
veteran's hemorrhoids are manifested by persistent bleeding, 
which is one of the criteria for a 20 percent rating.  The 
Board accordingly concludes that the evidence, with the 
application of 38 C.F.R. § 4.7, supports the award of a 20 
percent rating for hemorrhoids from the effective date of the 
award of service connection, which was June 7, 2000.  See 
Fenderson, supra.  


Having determined that a 20 percent rating is warranted for 
the entire period at issue, the Board must now ascertain 
whether a rating greater than 20 percent can be assigned.  
That question must be answered in the negative.  Under 
Diagnostic Code 7336, the 20 percent rating granted herein 
is, in fact, the highest schedular rating that can be awarded 
for hemorrhoids.  A rating greater than 20 percent, however, 
can be awarded by the Board under the provisions of 38 C.F.R. 
§ 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996).  
This allows for the award of an extraschedular evaluation 
(that is, a rating outside of the bounds dictated by the 
schedule set forth in 38 C.F.R. Part 4) in instances in which 
there is such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  See Spurgeon v. West, 10 Vet. App. 194, 197 
(1997).  In the instant case, however, the evidence does not 
demonstrate that the veteran's hemorrhoids have interfered 
with his employment.  While he has alleged that he has 
discomfort and problems with rectal bleeding that are "a big 
problem especially at work," the Board is of the opinion that 
the industrial impairment caused by such bleeding is 
contemplated by the 20 percent rating assigned herein, in 
that persistent bleeding is one of the criteria for the award 
of that level of disability rating.  Likewise, the evidence 
does not show that he has required hospitalization during the 
period in question, nor does it indicate that he has alleged 
any such hospitalization.  

In brief, the Board finds that the evidence, with the 
application of 38 C.F.R. § 4.7, supports the award of a 20 
percent rating for hemorrhoids, but that a rating greater 
than 20 percent, on an extraschedular basis, is not 
appropriate.




	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent, but no greater than 20 percent, rating for 
hemorrhoids is granted, subject to the laws and regulations 
governing the disbursement by VA of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

